Dismissed and Memorandum Opinion filed October 25, 2012.




                                           In The

                       Fourteenth Court of Appeals

                                   NO. 14-12-00689-CR

                          KENNETH M. JOLIVET, Appellant

                                             V.

                           THE STATE OF TEXAS, Appellee


              On Appeal from the County Criminal Court at Law No. 5
                               Harris County, Texas
                          Trial Court Cause No. 1780952


                   MEMORANDUM                         OPINION


       Appellant Kenneth M. Jolivet was convicted of possession of marijuana. Sentence
was imposed on July 18, 2012. Appellant filed a timely motion for new trial and a notice
of appeal. On October 19, 2012, appellant filed a motion to dismiss the appeal asserting
that the trial court granted the motion for new trial on September 20, 2012. Attached to
the motion to dismiss is a copy of the trial court’s order granting the motion for new trial.

       We cannot grant the motion to dismiss as one under Rule of Appellate Procedure
42.2(a) because it is not personally signed by appellant. We will, however, treat it as a
motion to dismiss the appeal for want of jurisdiction.

       When the trial court grants a motion for new trial, it restores the case to its
position before the former trial. Tex. R. App. P. 21.9. Because there is no conviction to
be appealed, we have no jurisdiction to consider appellant’s appeal. See Waller v. State,
931 S.W.2d 640, 643–44 (Tex. App.—Dallas 1996, no pet.).

Accordingly, we dismiss the appeal for want of jurisdiction.


                                                 PER CURIAM



Panel consists of Justices Seymore, Boyce, and McCally.
Do Not Publish — TEX. R. APP. P. 47.2(b).




                                             2